Citation Nr: 1213373	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 6, 2010. 

2.  Entitlement to a rating in excess of 50 percent for PTSD from December 6, 2010. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from January 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2011, the Veteran stated that he wished to withdraw his request for a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 27, 2010, the Veteran's PTSD was mild to moderate in nature and did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

2.  From March 27, 2010 to December 6, 2010, the Veteran's PTSD has reflected moderately severe PTSD, resulting in mood impairment, impaired memory, and difficulty in establishing and maintaining effective work and social relationships. 

3.  From December 6, 2010, the Veteran's PTSD has reflected moderately severe symptomatology, but has not shown occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 
 

CONCLUSIONS OF LAW

1.  Prior to March 27, 2010, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  From March 27, 2010, to December 6, 2010, the criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011). 

3.  From December 6, 2010, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In May 2009, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran has been afforded VA medical examinations.  The Veteran has submitted a private medical examination report in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has considered the full history of the Veteran's PTSD.  His record of service (DD Form 214) reflects that he had service in the Navy during World War II.  Service connection has been in effect for the Veteran's psychiatric disorder since February 1957.  He submitted his claim for a rating in excess of 30 percent in April 2009.  In May 2011, the RO granted the Veteran an increased staged rating of 50 percent for his PTSD, effective from December 6, 2010.

On VA examination in May 2009 the Veteran reported recurrent and distressing dreams.  He reported occasional anxiety.  Examination revealed intermittent circumstantial circumlocutory speech.  There was no stereotypical speech, illogical obscure speech, irrelevant speech or pressured speech.  The behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD were described as getting tearful, tongue-tied, and anxious when he remembers or talks about his war experiences.  He also continued to have difficulty sleeping and reported frequent headaches.   The examiner stated that the Veteran was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning.  He had occasional interference with recreation or leisurely pursuits because he had difficulty watching movies about wars.  He had difficulty going to the meat department in groceries or to butcher shops.  The examiner stated that the Veteran's symptoms were mild and have not had a serious impact on his psychosocial functioning.  The examiner noted that the Veteran had a global assessment of functioning score (GAF) of 65. 

VA outpatient records dated from March 2009 to December 2009 reflect GAF scores of 63.  

On VA examination on March 27, 2010, the Veteran reported that he got anxious, nervous, irritable and jumpy at little noises.  The Veteran was anxious and depressed.  He had impaired impulse control and had outbursts of anger.  The Veteran was preoccupied about body parts of shipmates that he had to peel from the wall and deck.  Memory was mildly to moderately abnormal, in that the Veteran has difficulty with the retention of highly learned materials and remembering to complete tasks.  The examiner stated that the Veteran was mentally capable of managing his benefit payments in his own best interest.  He had occasional difficulty performing activities of daily living.  The examiner concluded that the Veteran's PTSD symptoms were from mild to moderate in nature.  He stated that the Veteran has difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  The Veteran had some difficulty with complex commands.  The Veteran's GAF was reported to be 50.

The Veteran submitted a June 2010 psychiatric evaluation report from a private physician.  At the interview the Veteran's wife reported that the Veteran needed a person to help feed him his meals.  She said that the Veteran had bad days when he imagines he is serving during the war and got extremely agitated.  She noted that when he went to the Air Museum in Palm Springs the Veteran got upset and agitated and woke up during the night with bad dreams.  She reported that he shouted and screamed during the night and occasionally hit her during these episodes.  During the interview the Veteran confused an admiral with a general.  The examiner noted that the Veteran was easily confused and that his wife said that he had had episodes of confusion on and off for a long time.  She also said that he got very depressed and that he had episodes of not relating to people well.  The wife noted that the Veteran seemed easily affected by television shows which had anything to do with World War II.  The examiner opined that the Veteran deserved a more adequate pension than 30 percent.

VA outpatient records dated from December 2010 to March 2011 reflect GAF scores ranging from 51 to 53.

The Veteran was afforded another VA examination in March 2011.  The Veteran reported ongoing sadness, crying spells, anxiety, and easily getting agitated and stressed.  Examination revealed the Veteran to be a reliable historian except for his inability to remember some dates and names of people from the war.  His appearance, hygiene, and behavior were appropriate.  The Veteran's mood appeared depressed and at times anxious.  He cried throughout the evaluation as he recounted the events of the war.  The Veteran's speech was normal.  His concentration was somewhat impaired.  He denied panic attacks, but stated that he did have periods of anxiety at least once a week.  The Veteran denied any history of delusions, hallucinations, or obsessive-compulsive behavior.  The Veteran's thought processes were somewhat impaired.  There was slowness of thought and some confusion and it took him a while before he could respond to certain questions.  There appeared to be no impairment with his judgment.  Memory appeared somewhat abnormal in that he had problems with retention of highly learned material and forgot to complete tasks if his wife did not remind him.  There was no suicidal or homicidal ideation.  The examiner assigned a GAF of 45.  The examiner stated that the PTSD symptoms impairment to the quality of the Veteran's life was that he felt less happy and motivated.  The examiner noted that the Veteran had intermittent inability to perform activities of daily living, but could perform self care.  The examiner stated that the Veteran's current psychiatric symptoms caused social impairment with deficiencies in family relations and social relations.  He noted that the Veteran had difficulty establishing and maintaining effective social relationships due to PTSD.  The Veteran had difficulty at times maintaining family role functioning due to his ongoing sadness, anxiety, and stress.  The Veteran could understand simple commands but had difficulty understanding more complex commands and directions.

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board finds that prior to March 27, 2010, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board recognizes that the May 2009 examination report noted intermittent circumstantial circumlocutory speech.  Regardless, the Veteran's overall PTSD symptomatology did not meet any other of the criteria for a 50 percent rating.  The Veteran's symptoms prior to March 27, 2010 more nearly met the criteria for a 30 percent rating.  This is reflected by the May 2009 VA examiner noting that the Veteran's symptoms were mild and had not had a serious impact on his psychosocial functioning.  Furthermore, the GAF scores during the appeal period prior to March 27, 2010 were noted to be 63.  The Board notes that a GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  Accordingly, the Board concludes that the criteria for a rating in excess of 30 percent for PTSD, was not met at any time prior to March 27, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Weighing all doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a disability rating of 50 percent since March 27, 2010.  The March 27, 2010, VA examination report indicates that the Veteran had a GAF score of 50 due to his PTSD.  The Board notes that under DSM-IV a GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although the March 2010 VA examiner concluded that the Veteran's PTSD symptoms were from mild to moderate in nature, the actual examination findings of difficulty with complex commands, memory impairment, mood disturbance, and difficulty establishing and maintaining work and social relationships in periods of stress are symptomatology, are reflective of the rating criteria for a 50 percent rating.  Accordingly, the Board finds that from March 27, 2010, to December 6, 2010, the criteria for a rating of 50 percent were met. 

The Board does not find that the Veteran has met the criteria for staged rating in excess of 50 percent since March 27, 2010.  The records from that date have indicated that the Veteran was of appropriate, appearance, hygiene and behavior.  The Veteran has not had panic attacks, delusions, hallucinations or obsessive-compulsive behavior.  The medical records from March 27, 2010, have not reflected that there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected PTSD did not meet the criteria for a rating in excess of 30 percent at any time prior to March 27, 2010.  Furthermore the PTSD symptomatology from March 27, 2010, met the criteria for a 50 percent rating but no higher at any time thereafter.  See Hart.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 




ORDER

A rating in excess of 30 percent for PTSD prior to March 27, 2010, is denied. 

A 50 percent for PTSD is granted from March 27, 2010, to December 6, 2010, subject to the law and regulations governing the payment of monetary benefits. 

A rating in excess of 50 percent for PTSD from December 6, 2010, is denied. 



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


